Citation Nr: 1241190	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to October 1946 and from February 1951 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision, by the Lincoln, Nebraska RO.  

On August 29, 2012, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends that his service-connected disabilities caused significant impairment in his ability to engage in substantially gainful employment.  At his personal hearing, the Veteran maintained that had he not retired when he did, he would have had to leave his employment; he stated that his posttraumatic stress disorder (PTSD) caused problems with regard to interacting with people.  The Veteran also reported that he worked as a telemarketer and his hearing loss caused great difficulty in his ability to communicate over the telephone, which was the essential part of his job.  He noted that people often had to yell into the telephone for him to hear.  It was argued that it is unlikely that the severity of the Veteran's PTSD, hearing loss and tinnitus would allow him to engage in any occupation.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

The record reflects that the Veteran is currently service connected for:  PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  In combination, his service-connected disabilities are rated as 70 percent disabling.  Therefore, the Veteran meets the minimum requirements for eligibility for an award of TDIU.  38 C.F.R. § 4.16 (2012).  However, there are conflicting opinions in the record regarding the impact of the Veteran's service-connected disabilities on his employment.  

The Veteran was afforded a VA examination in April 2011 for evaluation of his PTSD.  Following the examination, the examiner stated that the Veteran's PTSD with depressed mood did not render him unable to secure and maintain substantially gainful employment.  He was also afforded an audiological evaluation in April 2011.  Following the evaluation, the examiner stated that, with amplification and reasonable accommodations, his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  

The Board notes that the April 2011 VA examination appeared to have only considered the Veteran's PTSD, while the audiological examination only considered the Veteran's hearing loss.  However, the Court has held that in the case of a claim for a total rating based on individual unemployability, the duty to assist requires VA to obtain an examination that includes an opinion on what effect all the Veteran's service-connected disabilities, taken together, have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, the Board believes that the Veteran should be afforded a VA examination to obtain an opinion as to whether the combination of his service-connected disabilities makes him unemployable.  

In November 2012, the Veteran submitted additional evidence for his TDIU claim without a specific waiver of RO initial consideration.  He submitted a private medical statement, dated in September 2012, wherein Dr. Erik Ehlers stated that the Veteran is under his care at the Nebraska-Western Iowa VA.  It was his opinion that the Veteran is not capable of any gainful employment due to his PTSD, tinnitus and hearing loss.  Dr. Ehlers stated that he did not feel that any of those conditions will improve to the point where the Veteran would be able to participate in the workforce.  As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339(Fed. Cir. 2003).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The Veteran should be afforded a VA compensation examination to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all three of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment.  The examiner should consider the Veteran's employment background and education.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  Then, in light of all of the evidence received, including the statement received at the Board in November 2012, the AOJ should readjudicate the issue of entitlement to TDIU.  If the determination is adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  The Veteran and his representative should be provided an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

